                      Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 1 of 18


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Southern District of Texas
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Seadrill T-15 Ltd.


                                                 N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          Par-la-Ville Place                                          566 Chiswick High Road
                                          Number            Street                                    Number         Street

                                          14 Par-la-Ville Road                                        Chiswick Business Park
                                                                                                      P.O. Box

                                          Hamilton, Bermuda HM 08                                     London, United Kingdom, W4 5YS
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business

                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://seadrillpartners.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:



      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                      Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 2 of 18
Debtor            Seadrill T-15 Ltd.                                             Case number (if known)
           Name



                                          A. Check One:
7.   Describe debtor’s business
                                          ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                          ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                          ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          ☒ None of the above

                                          B. Check all that apply:
                                          ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                          ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                          ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          2111 (Oil and Gas Extraction)

8. Under which chapter of the             Check One:
   Bankruptcy Code is the
   debtor filing?                         ☐ Chapter 7

                                          ☐ Chapter 9

      A debtor who is a “small            ☒ Chapter 11. Check all that apply:
      business debtor” must
                                                            ☐    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      check the first sub-box. A                                aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
      debtor as defined in §                                    are less than $2,725,625. If this sub-box is selected, attach the most recent balance
      1182(1) who elects to                                     sheet, statement of operations, cash-flow statement, and federal income tax return or
      proceed under subchapter                                  if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      V of chapter 11 (whether or
                                                            ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      not the debtor is a “small
                                                              liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
      business debtor”) must
                                                              and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
      check the second sub-box.                               selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                              statement, and federal income tax return or if any of these documents do not exist, follow
                                                              the procedure in 11 U.S.C. § 1116(1)(B).
                                                            ☐ A plan is being filed with this petition.

                                                            ☐    Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).
                                                            ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                              Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                            ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          ☐ Chapter 12

9. Were prior bankruptcy cases         ☒ No      District
   filed by or against the debtor      ☐ Yes.                                       When     MM/DD/YYYY        Case number
   within the last 8 years?
                                                 District                           When                       Case number
     If more than 2 cases, attach a                                                          MM/DD/YYYY
     separate list.




     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                         Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 3 of 18
    Debtor           Seadrill T-15 Ltd.                                                  Case number (if known)
              Name



    10. Are any bankruptcy cases             ☐ No
        pending or being filed by a          ☒ Yes.                                                                     Relationship     Affiliate
                                                          Debtor        See Rider 1
        business partner or an
        affiliate of the debtor?                          District
                                                                       Southern District of Texas                       When             09/12/2017;
       List all cases. If more than 1,                                                                                                   12/01/2020
       attach a separate list.                                                                                                           MM / DD / YYYY
                                                        Case number, if known 17-60079 (DRJ)

    11. Why is the case filed in this       Check all that apply:
        district?
                                            ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.
                                            ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have         ☒ No1
        possession of any real              ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                          Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                      ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                            safety.
                                                            What is the hazard?

                                                      ☐     It needs to be physically secured or protected from the weather.

                                                       ☐     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                             attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                             assets or other options).
                                                      ☐     Other


                                                      Where is the property?
                                                                                           Number          Street



                                                                                           City                                  State       Zip Code



                                                      Is the property insured?
                                                      ☐ No

                                                      ☐ Yes.         Insurance agency

                                                                     Contact name
                                                                     Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds
                                          ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.




1      The Debtors provide offshore drilling services, including the operation of a rig fleet. The Debtors note that the term “imminent and identifiable hazard”
       is not defined in this form; however, the Debtors do not believe they own or possess any real or personal property that poses or is alleged to pose a
       threat of imminent and identifiable harm to public health or safety.

       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                         Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 4 of 18
    Debtor           Seadrill T-15 Ltd.                                                       Case number (if known)
              Name



    14. Estimated number of                   ☐       1-49                       ☒     1,000-5,000                            ☐    25,001-50,000
        creditors2                            ☐       50-99                      ☐     5,001-10,000                           ☐    50,001-100,000
                                              ☐       100-199                    ☐     10,001-25,000                          ☐    More than 100,000
                                              ☐       200-999

    15. Estimated assets                      ☐       $0-$50,000                 ☐     $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
                                              ☐       $50,001-$100,000           ☐     $10,000,001-$50 million                ☒    $1,000,000,001-$10 billion
                                              ☐       $100,001-$500,000          ☐     $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                              ☐       $500,001-$1 million        ☐     $100,000,001-$500 million              ☐    More than $50 billion

    16. Estimated liabilities                 ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
                                              ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☒    $1,000,000,001-$10 billion
                                              ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                              ☐       $500,001-$1 million         ☐    $100,000,001-$500 million              ☐    More than $50 billion

                       Request for Relief, Declaration, and Signatures

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
               $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

    17. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
        authorized representative of              petition.
        debtor
                                                  I have been authorized to file this petition on behalf of the debtor.
                                                  I have examined the information in this petition and have a reasonable belief that the information is true and
                                                  correct.

                                          I declare under penalty of perjury that the foregoing is true and correct.

                                                  Executed on         12/01/2020
                                                                       MM/ DD / YYYY


                                                       /s/ Mohsin Y. Meghji                                               Mohsin Y. Meghji
                                                       Signature of authorized representative of debtor                Printed name

                                                       Title    Authorized Signatory




    18. Signature of attorney                          /s/ Matthew D. Cavenaugh                                       Date        12/01/2020
                                                       Signature of attorney for debtor                                           MM/DD/YYYY



                                                       Mathew D. Cavenaugh
                                                       Printed name
                                                       Jackson Walker L.L.P.
                                                       Firm name
                                                       1401 McKinney Street
                                                       Number               Street
                                                       Houston                                                                Texas             77010
                                                       City                                                                   State               ZIP Code
                                                       (713) 752-4200                                                         mcavenaugh@jw.com
                                                       Contact phone                                                             Email address
                                                       24062656                                                Texas
                                                       Bar number                                          State




2      The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

       Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
                 Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 5 of 18




 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                           Southern District of Texas
                                       (State)                                                           ☐ Check if this is an
 Case number (if known):                                Chapter   11                                         amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

          On September 12, 2017, the Debtor’s affiliate, Seadrill Limited and 85 affiliated entities (collectively,
the “Seadrill Limited Debtors”) filed petitions in the United States Bankruptcy Court for the Southern District of Texas
for relief under chapter 11 of title 11 of the United States Code. A plan of reorganization was confirmed in the Seadrill
Limited Debtors’ cases on April 17, 2018, and such plan went effective on July 2, 2018. Except with respect to the
case of Seadrill Limited, Case No. 17-60079 (DRJ), each of the Seadrill Limited Debtors’ cases are now closed.

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the United States
Code. The Debtors intend to move for joint administration of these cases under the case number assigned to the
chapter 11 case of Seadrill Partners, LLC.

          Seadrill Partners LLC                                        Seadrill OPCO Sub LLC
          Seabras Rig Holdco Kft.                                      Seadrill Operating GP LLC
          Seadrill Auriga Hungary Kft.                                 Seadrill Operating LP
          Seadrill Canada Ltd.                                         Seadrill Partners B.V.
          Seadrill Capricorn Holdings LLC                              Seadrill Partners Finco LLC
          Seadrill China Operations Ltd.                               Seadrill Partners Malaysia Sdn. Bhd.
          Seadrill Deepwater Drillship Ltd.                            Seadrill Partners Operating LLC
          Seadrill Ghana Operations Ltd.                               Seadrill Polaris Ltd.
          Seadrill Mobile Units (Nigeria) Ltd.                         Seadrill T-15 Ltd.
          Seadrill Gulf Operations Auriga LLC                          Seadrill T-16 Ltd.
          Seadrill Gulf Operations Sirius LLC                          Seadrill Texas LLC
          Seadrill Gulf Operations Vela LLC                            Seadrill US Gulf LLC
          Seadrill Hungary Kft.                                        Seadrill Vela Hungary Kft.
          Seadrill International Ltd.                                  Seadrill Vencedor Ltd.
          Seadrill Leo Ltd.
             Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 6 of 18



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                         )
    In re:                                               )     Chapter 11
                                                         )
    SEADRILL T-15 LTD.,                                  )     Case No. 20-___________(___)
                                                         )
                             Debtor.                     )
                                                         )

                                   LIST OF EQUITY SECURITY HOLDERS3

             Debtor                Equity Holders             Address of Equity Holder           Percentage of
                                                                                                  Equity Held
                                                               Trust Company Complex
                                   Seadrill Partners         Ajeltake Road, Ajeltake Island
    Seadrill T-15 Ltd.                                                                                100%
                                    Operating LLC            Majuro, Republic of Marshall
                                                                   Islands MH 96960




3      This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal
       Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such equity as
       of the date of commencement of the chapter 11 case.
          Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 7 of 18



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 SEADRILL T-15 LTD.,                                  )    Case No. 20-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

           Seadrill Partners Operating LLC                                       100%
                           Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 8 of 18



    Fill in this information to identify the case:

    Debtor name          Seadrill Partners LLC., et al.

    United States Bankruptcy Court for
    the:                                                                   Southern District of Texas                                              Check if this is an
    Case number (If                                                                                                                               amended filing
                                                                                             (State)
    known):




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                         12/15

        A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
        the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
        include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
        among the holders of the 30 largest unsecured claims.

                                                                                                                                               Amount of claim
                                                                                              Nature of
                                                                                               claim                               If the claim is fully unsecured, fill in only
                                                                                                                                  unsecured claim amount. If claim is partially
                                                                                                                   Indicate if       secured, fill in total claim amount and
                                                                                            (for example,
       Name of creditor and                                                                                         claim is      deduction for value of collateral or setoff to
                                            Name, telephone number and email                 trade debts,
     complete mailing address,                                                                                    contingent,               calculate unsecured claim.
                                               address of creditor contact                   bank loans,
        including zip code                                                                                       unliquidated,
                                                                                             professional                                       1Deductio
                                                                                                                  or disputed      Total
                                                                                            services, and                                          n for
                                                                                             government                           claim, if                        Unsecured
                                                                                                                                                 value of
                                                                                              contracts)                          partially                         Claim
                                                                                                                                                collateral
                                                                                                                                  secured                  1
                                                                                                                                                or setoff
     Seadrill Limited

     2nd Floor, Building 11,               Sandra Redding
1    Chiswick Business Park,               Sandra.redding@seadrill.com                        Contract             Disputed                                    $55,652,675
     566 Chiswick High                     336-282-9088
     Road, London W4 5YS,
     UK
     Transocean
                                           Brady Long
2                                          Brady.long@deepwater.com                          Settlement                                                         $6,666,667
     4 Greenway Plz
                                           41-41-749-0500
     Houston, TX 77027
     Marsh AS
                                           Susan A. Stone
                                                                                                Trade
3    Karenslyst Allé 20,                   broker.seadrill@marsh.com                                                                                            $3,808,920
                                                                                               Payable
     0278, OSLO, OSLO                      212-345-5000
     Norway
     Baker & Hostetler LLP
                                           John D. Parker
4    Key Tower, 127 Public                 jparker@bakerlaw.com                             Professional                                                         $900,816
     Square Suite 2000                     212-589-4200
     Cleveland, OH 44114




           1
               The Debtors reserve the right to assert setoff and other rights with respect to any of the claims listed herein.
                    Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 9 of 18



                                                                                                                 Amount of claim
                                                                        Nature of
                                                                         claim                       If the claim is fully unsecured, fill in only
                                                                                                    unsecured claim amount. If claim is partially
                                                                                      Indicate if      secured, fill in total claim amount and
                                                                    (for example,
       Name of creditor and                                                            claim is     deduction for value of collateral or setoff to
                                 Name, telephone number and email    trade debts,
     complete mailing address,                                                       contingent,              calculate unsecured claim.
                                    address of creditor contact      bank loans,
        including zip code                                                          unliquidated,
                                                                     professional                                 1Deductio
                                                                                     or disputed     Total
                                                                    services, and                                    n for
                                                                     government                     claim, if                        Unsecured
                                                                                                                   value of
                                                                      contracts)                    partially                         Claim
                                                                                                                  collateral
                                                                                                    secured                  1
                                                                                                                  or setoff
     Prime Ocean Personnel
     Services LLC                Jennifer Massari
                                                                         Trade
5                                info@primeoceangroup.com                                                                          $325,594
                                                                        Payable
     1300 Rayford Park           832-616-3458
     Road, Spring, TX 77386
     Dammers Ship Agencies
                                 Robert van Heulen;
                                                                         Trade
6                                general@dammers-group.com;                                                                        $290,193
     Kaya Flamboyan 11,                                                 Payable
                                 599-737-0600
     Willemstad, Curaçao
     Puglisevich Crews And
     Services Limited
                                 Bob Barron
                                                                         Trade
7                                bob.barron@puglisevich.com                                                                        $286,537
     611 Torbay Rd, St.                                                 Payable
                                 709-722-2744
     John's, NL A1A 5J1,
     Canada
     Speedcast
     Communications (India)
     PVT Ltd.
                                                                         Trade
8                                bhargavi.gadre@bharucha.in                                                                        $238,961
     501, Sheetal Enclave,                                              Payable
     Malad West Mumbia
     Mumbai City MH
     400064 IN
     Oil And Gas
     International FZE           Ranjith Samansiri
                                 mail@ogi-fze.com                        Trade
9                                                                                                                                  $194,446
     PO Box 49743                971-6-5264868                          Payable
     Hamriyah Free Zone
     Phase-1, Sharjah, UAE
     Eastern Petro
     Technologies India PVT
     Ltd.
                                 Chakradhar Prasad Mavulti
     Samalkota-Kakinada                                                  Trade
10                               info@easternpetro.biz                                                                             $134,788
     Bypass, Kakinada                                                   Payable
                                 91-891-2516680
     Industrial Area,
     Kakinada, Andhra
     Pradesh 533005, India

     BDO, LLP.
                                 Judith Grimmer
11                               jgrimmer@bdo.com                   Professional                                                   $132,679
     622 3rd Ave #3100,
                                 312-729-7958
     New York, NY 10017




                                                                    2
                   Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 10 of 18



                                                                                                                  Amount of claim
                                                                         Nature of
                                                                          claim                       If the claim is fully unsecured, fill in only
                                                                                                     unsecured claim amount. If claim is partially
                                                                                       Indicate if      secured, fill in total claim amount and
                                                                     (for example,
       Name of creditor and                                                             claim is     deduction for value of collateral or setoff to
                                 Name, telephone number and email     trade debts,
     complete mailing address,                                                        contingent,              calculate unsecured claim.
                                    address of creditor contact       bank loans,
        including zip code                                                           unliquidated,
                                                                      professional                                 1Deductio
                                                                                      or disputed     Total
                                                                     services, and                                    n for
                                                                      government                     claim, if                        Unsecured
                                                                                                                    value of
                                                                       contracts)                    partially                         Claim
                                                                                                                   collateral
                                                                                                     secured                  1
                                                                                                                   or setoff
     Oceaneering Solus
     (Malaysia) SDN BHD
                                 Mark Peterson
     No.2 Jalan Sungai Kayu                                               Trade
12                               malaysia-ooi@oceaneering.com                                                                       $131,602
     Ara 32/31, Berjaya                                                  Payable
                                 603-2174-9200
     Industrial Park, Seksyen
     32, 40460 Shah Alam,
     Selangor, Malaysia
     Workstrings
                                 Brian Mouille
     International, LLC
                                 bmouille@workstrings.com                 Trade
13                                                                                                                                  $131,097
                                 47-5131-3950                            Payable
     1150 Smede Hwy,
     Broussard, LA 70518
     Wellbore Integrity
                                 Todd Strickler
     Solutions, LLC
                                 Todd.strickler@wellboreintegrity.        Trade
14                                                                                                                                  $115,247
                                 com                                     Payable
     1310 Rankin Rd,
                                 281-975-2500
     Houston, TX 77073
     DF Barnes Fabrications
     Limited
                                 Catherine Ryan
                                                                          Trade
15                               cryan@dfbarnes.com                                                                                 $112,401
     45 Pepperrell Rd, St.                                               Payable
                                 709-726-6820
     John's, NL A1A 5N8,
     Canada
     American Bureau of
     Shipping Chennai
                                 Bob Clyne
                                 rclyne@eagle.org                         Trade
16   Rukmani Lakshmipathi                                                                                                           $109,348
                                 281-877-6000                            Payable
     Rd, Egmore, Chennai,
                                 91-95661-52907
     Tamil Nadu 600008,
     India
     Moody`s Investors
     Service
                                 John J. Goggins
                                                                          Trade
17                               john.goggins@moodys.com                                                                            $101,151
     7 World Trade Center,                                               Payable
                                 212-553-1912
     250 Greenwich St, New
     York, NY 10007
     Alvarez & Marsal North
     America                     Scott Coleman
18                               scoleman@alvarezandmarsal.com       Professional                                                   $100,635
     600 Madison Ave, New        212-328-8671
     York, NY 10022




                                                                     3
                   Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 11 of 18



                                                                                                                 Amount of claim
                                                                        Nature of
                                                                         claim                       If the claim is fully unsecured, fill in only
                                                                                                    unsecured claim amount. If claim is partially
                                                                                      Indicate if      secured, fill in total claim amount and
                                                                    (for example,
       Name of creditor and                                                            claim is     deduction for value of collateral or setoff to
                                 Name, telephone number and email    trade debts,
     complete mailing address,                                                       contingent,              calculate unsecured claim.
                                    address of creditor contact      bank loans,
        including zip code                                                          unliquidated,
                                                                     professional                                 1Deductio
                                                                                     or disputed     Total
                                                                    services, and                                    n for
                                                                     government                     claim, if                        Unsecured
                                                                                                                   value of
                                                                      contracts)                    partially                         Claim
                                                                                                                  collateral
                                                                                                    secured                  1
                                                                                                                  or setoff
     Kesuma Shipping SDN
     BHD-Labuan
                                 hussin.ba@kesuma.com.my                 Trade
19                                                                                                                                  $81,101
     No. 17, Jalan Patau         6085-41-8908                           Payable
     PatauLabuan, 87000
     Labuan, Malaysia
     Sri Sai Oilfield
     Equipments And Marine
     Services
                                 Andhra Pradesh
                                                                         Trade
20   Plot no: 4-B, IDA,          91-99892-91199                                                                                     $75,693
                                                                        Payable
     Industrial Estate,          ssoilfield@srisaioilfield.com
     Vakalapudi, Kakinada,
     Andhra Pradesh 533005,
     India
     3C Metal Asia Sdn Bhd
                                 Philippe Boy
     3C Metal / 3C Supply                                                Trade
21                               33-05-59-67-64-67                                                                                  $72,873
     3210 Route de Larvath                                              Payable
                                 office@3cmetal.com
     64150 Sauvelade
     France
     Sodexo India Services
     Private Limited

     603, PS Srijan Corporate
                                 Sonal Shah                              Trade
22   Park II, Salt Lake                                                                                                             $70,812
                                 sonal.shah@sodexo.com                  Payable
     Bypass, GP Block,
     Sector V, Bidhannagar,
     Kolkata, West Bengal
     700091, India
     Stavanger Engineering
     AS                          Jan Robert Olsen
                                                                         Trade
23                               jro@staveng.no                                                                                     $57,220
                                                                        Payable
     Auglendsdalen 78, 4017      47-908-87-801
     Stavanger, Norway
     Tamrotor Marine
     Compressors AS              Hans Petter Tanum
                                                                         Trade
24                               htanum@tmc.no                                                                                      $55,784
                                                                        Payable
     Professor Birkelands vei    47-992-17-040
     24D, 1081 Oslo, Norway




                                                                    4
                   Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 12 of 18



                                                                                                                 Amount of claim
                                                                        Nature of
                                                                         claim                       If the claim is fully unsecured, fill in only
                                                                                                    unsecured claim amount. If claim is partially
                                                                                      Indicate if      secured, fill in total claim amount and
                                                                    (for example,
       Name of creditor and                                                            claim is     deduction for value of collateral or setoff to
                                 Name, telephone number and email    trade debts,
     complete mailing address,                                                       contingent,              calculate unsecured claim.
                                    address of creditor contact      bank loans,
        including zip code                                                          unliquidated,
                                                                     professional                                 1Deductio
                                                                                     or disputed     Total
                                                                    services, and                                    n for
                                                                     government                     claim, if                        Unsecured
                                                                                                                   value of
                                                                      contracts)                    partially                         Claim
                                                                                                                  collateral
                                                                                                    secured                  1
                                                                                                                  or setoff
     SapuraKencana Drilling
     Asia Limited
                                                                         Trade
25   23 Fl. Rasa Tower 1,        napawan.sondee@skdrilling.com                                                                      $52,015
                                                                        Payable
     555 Phaholyothin Rd,
     Chatuchak, Bangkok
     10900
     OCS Services (India)
     Pvt Ltd.

     407-411, Oberoi             Utsav Shah
                                                                         Trade
26   Chambers II, 645, 646,      91-22-6640-9000                                                                                    $51,982
                                                                        Payable
     New Link Rd, Andheri        ocsin@ocs.services
     West, Mumbai,
     Maharashtra 400053,
     India
     Marine Layup Services
     PTE Ltd.
                                 61-415-285-168                          Trade
27                                                                                                                                  $50,163
     17 Upper Circular Rd,       enquiries(at)marinelayup.com           Payable
     #02-00 Juta Building,
     Singapore 058415
     MSTS Asia Sdn
                                 Ts. Azhar Md Nayan
     606 & 607, Jalan Melaka                                             Trade
28                               60-6-292-2069                                                                                      $49,694
     Raya 10, Taman Melaka                                              Payable
                                 info@msts-my.org
     Raya, 75000 Melaka,
     Malaysia
     Safety Management
     Systems, LLC
                                 Scott Guidry                            Trade
29                                                                                                                                  $46,108
                                 337-521-3400                           Payable
     P.O. Box 98000
     Lafayette, LA 70509
     Oceaneering
     International GMBH
                                 David Lawrence                          Trade
30                                                                                                                                  $38,509
                                 713-329-4500                           Payable
     11911 FM 529
     Houston, TX 77041




                                                                    5
                Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 13 of 18



    Fill in this information to identify the case and this filing:

   Debtor Name          Seadrill T-15 Ltd.

   United States Bankruptcy Court for the:                Southern District of Texas
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration List of Equity Security Holders and Corporate Ownership Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                       12/01/2020                                 /s/ Mohsin Y. Meghji
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Mohsin Y. Meghji
                                                                                 Printed name
                                                                                 Authorized Signatory
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
    Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 14 of 18
                                                                                Confidential



                    MINUTES OF SPECIAL MEETING OF THE
                         BOARD OF DIRECTORS OF
                            SEADRILL T-15 LTD.

                                NOVEMBER 29, 2020
                           _____________________________


A duly called and noticed meeting of the Board of Directors (the “Board”) of SEADRILL
T-15 LTD., a company formed under the laws of Bermuda (the “Company”), was held by
teleconference call on November 29, 2020. The following directors, constituting a quorum
of members of the Board, were present on the call:

   •   John Thomas Roche
   •   Mohsin Meghji
   •   Anthony R. Horton

Also in attendance telephonically, by invitation of the Board, were various individuals
representing advisors of the Company from (i) the Company’s counsel, (ii) Evercore
Partners as financial advisor, and (iii) M-III Partners LP as restructuring advisor
(collectively, the “Retained Professionals”).

Mr. Roche chaired the meeting and acted as Secretary for the meeting. The meeting was
called to order at 10:00PM (London Time). Mr. Meghji announced that a quorum was
present and that the meeting was duly convened.

Mr. Bernbrock presented to the Board the resolutions relating to the voluntary petition for
relief under applicable bankruptcy law and seeking necessary relief in the form attached
hereto as Exhibit A (the “Bankruptcy Filing Resolutions”). Mr. Bernbrock provided a
high level review of each of the Bankruptcy Filing Resolutions. Significant discussion and
questions and answers followed.

Upon a motion duly made and seconded, the Board approved and adopted the Bankruptcy
Filing Resolutions.




                                            -1-
    Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 15 of 18
                                                                             Confidential



ADJOURNMENT

There being no further business, the meeting was adjourned.

                                                   Respectfully submitted,

                                                   ______________________________
                                                   John Roche
                                                   Secretary of the Meeting




                                          -2-
    Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 16 of 18
                                                                                   Confidential



                                        EXHIBIT A

                                        Resolutions

VOLUNTARY PETITION FOR RELIEF UNDER APPLICABLE BANKRUPTCY
LAW AND SEEKING NECESSARY RELIEF

         WHEREAS, the management of the Companies and the Companies’ financial and
legal advisors have provided to the Board of each Company certain materials regarding the
liabilities and obligations of each Company, its liquidity, strategic alternatives available to
it, and the effect of the foregoing on each Company’s business, and the Board of each
Company has had adequate opportunity to consult such persons regarding the materials
presented, obtain additional information, and to fully consider each of the strategic
alternatives available to such Company; and

        WHEREAS, in the judgment of the Board of each Company, it is desirable and in
the best interest of the Companies, its interest holders, its creditors, and other parties in
interest, that each Company file or cause to be filed a voluntary petition for relief (the
“Bankruptcy Petition”) under the provisions of chapter 11 of title 11 of the United States
Code, 11 U.S.C. § 101 et seq. (as amended, the “Bankruptcy Code”) for each Company
and any applicable foreign ancillary proceedings for each Company; and, in accordance
with the requirements in each Company’s governing documents and applicable law, hereby
consents to, authorizes and approves, the filing of the Bankruptcy Petition and the foreign
ancillary proceedings, if any;

       NOW, THEREFORE, BE IT RESOLVED, that each of the following persons:

John Thomas Roche;

Mohsin Meghji; and

Anthony R. Horton

(each such person, an “Authorized Person” and, together, with any persons to whom any
such Authorized Person delegates certain responsibilities, collectively, the “Authorized
Persons”), acting alone or with one or more other Authorized Persons be, and they hereby
are, authorized to execute (under the common seal of each Company, if appropriate) and file
on behalf of each Company and its subsidiaries the Bankruptcy Petition and any and all
petitions, schedules, lists, and other motions, papers, or documents pursuant to the
Bankruptcy Petition, and to take any and all action that such Authorized Person deems
necessary or proper to obtain such relief under the Bankruptcy Code, including, but not
limited to, any action necessary or proper to maintain the ordinary course operations of
each Company’s or any of its subsidiary’s businesses.




                                             -3-
    Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 17 of 18




GENERAL

        FURTHER RESOLVED, that each of the Authorized Persons be, and hereby is,
authorized, empowered and directed to execute (under the Common Seal of each Company,
if appropriate) and file all petitions, schedules, motions, lists, applications, pleadings, and
other papers, including the Bankruptcy Petition, and to perform such further actions and
execute (under the Common Seal of each Company, if appropriate) such further
documentation that such Authorized Person in their absolute discretion deems necessary,
appropriate or desirable in accordance with these resolutions;

        FURTHER RESOLVED, that any direct or indirect subsidiary of each Company or
any entity of which each Company or any subsidiary of each Company is the sole member,
general partner, managing member, or equivalent manager, as applicable, be, and hereby
is, authorized to take each of the actions described in these resolutions or any of the actions
authorized in these resolutions, and for the avoidance of doubt, none of the resolutions
contained herein, or action taken in furtherance hereto, are intended to have or cause an
adverse effect on any such subsidiary or each Company’s interest therein (including
without limitation, any automatic dissolution, divestiture, dissociation, or like event under
applicable law);

        FURTHER RESOLVED, that in addition to the specific authorizations heretofore
conferred upon the Authorized Persons, the Authorized Persons, either individually or as
otherwise required by each Company’s governing documents and applicable law, be, and
each of them hereby is, authorized to execute (under hand or under the Common Seal of the
Company if appropriate), acknowledge, deliver, and file any and all agreements,
certificates, instruments, powers of attorney, letters, forms, transfer, deeds and other
documents on behalf of each Company relating to the Bankruptcy Petition;

        FURTHER RESOLVED, that each of the Authorized Persons be, and hereby is,
authorized and empowered, in the name of and on behalf of each Company, to take or cause
to be taken any and all such other and further action, and to execute (under the Common
Seal of each Company, if appropriate), acknowledge, deliver, and file any and all such
agreements, certificates, instruments, and other documents and to pay all expenses,
including but not limited to filing fees, in each case as in such Authorized Person’s or
Authorized Persons’ judgment, shall be necessary, appropriate, or desirable in order to fully
carry out the intent and accomplish the purposes of the resolutions adopted herein;

        FURTHER RESOLVED, that the Board of each Company has received sufficient
notice of the actions and transactions relating to the matters contemplated by the foregoing
Resolutions, as may be required by the organizational documents of each Company, or
hereby waives any right to have received such notice;

       FURTHER RESOLVED, that all acts, actions, and transactions relating to the
matters contemplated by the foregoing Resolutions done in the name of and on behalf of
each Company, which acts would have been approved by the foregoing Resolutions except

                                             -4-
    Case 20-35751 Document 1 Filed in TXSB on 12/01/20 Page 18 of 18




that such acts were taken before the adoption of these Resolutions, are hereby in all respects
approved, confirmed and ratified as the true acts and deeds of each Company with the same
force and effect as if each such act, transaction, agreement, or certificate had been
specifically authorized in advance by resolution of the Board of each Company; and

        FURTHER RESOLVED, that each of the Authorized Persons be, and each of them
hereby is, authorized to do all such other acts, deeds and other things as each Company
itself may lawfully do, in accordance with its governing documents and applicable law,
howsoever arising in connection with the matters above, or in furtherance of the intentions
expressed in the foregoing resolutions, including, but not limited to, the negotiation,
finalization, execution (under hand or common seal, whether or not expressed to be a deed,
as may be necessary or appropriate) and delivery of any other agreements, certificates,
instruments, powers of attorney, letters, forms, transfer, deeds and other documents
whatsoever as the individual acting may in his/her absolute and unfettered discretion
approve, deem or determine necessary, appropriate or advisable, such approval, deeming
or determination to be conclusively evidenced by said individual taking such action or the
execution thereof.




                                             -5-
